DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 04/04/2022 in which claims 21-39 were rejected.  Applicant has responded by submitting amendments to the claims accompanied by Remarks, received 08/03/2022, which are now the subject of this Office action.  In the current amendment, claims 25 and 27 are cancelled.  Accordingly, claims 21-24, 26, and 28-39 remain pending and under consideration.

Priority
This application is a continuation of 14/995,076, filed 01/13/2016, now U.S. Patent No. 10,445,672, which is a continuation of 14/458,397, filed 08/13/2014, now abandoned, which is a continuation-in-part of 14/286,932, filed 05/23/2014, now U.S. Patent No. 10,445,819, which claims priority of provisional applications 61/826,967 and 61/826,580, both filed on 05/23/2013.  For purposes of patent prosecuting, the present claims have been given an effective filing date of 05/23/2013.1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, and 28-39  are rejected under 35 U.S.C. 103 as being unpatentable over Thukral (US 2015/0149307 A1) in view of Bundy et al. (US 9,202,246 B1, hereinafter Bundy) in further view of Martucci et al. (US 2012/0284129 A1, hereinafter Martucci).

In regard to claim 21, Thukral discloses a method of providing self-serve ordering at an establishment, the method comprising:
scanning, by an electronic device, a code (see ¶ 0019, disclosing “scanning a code associated with a location”);
displaying, on the electronic device, a plurality of food or drink items (see ¶ 0020, disclosing “displays a menu of a venue associated with the location”);
receiving, via input to the electronic device, a selection of at least one food or drink items of the plurality of food or drink items (see ¶ 0021, disclosing “ the process 100 then receives (at 130) a selection of a menu item to order”);
sending, by the electronic device over a network, a menu selection message to a server (see ¶ 0022, “[o]nce the order is placed; it is sent to the kitchen”), 
wherein the menu selection message comprises the selection of the at least one food or drink item (see ¶ 0022, “[o]nce the order is placed; it is sent to the kitchen”), and 
completing, via the electronic device, a payment transaction for the at least one food or drink item (see ¶ 0030, disclosing “user may pay by mobile computing device”); and 
sending, by the electronic device over the network, a selection message to the server, wherein the selection message comprises the selection of the at least one [ ] food or drink item, and wherein the at least one [ ] food or drink item is delivered to a location determined based on the code scanned by the electronic device (see ¶ 0020, disclosing “food/drink selections”).
Thukral fails to disclose:
receiving, by an application stored on a non-transitory memory of the server and executable by a processor of the server, customer order data from a plurality of customers at a plurality of independent establishments;
analyzing, by the application, the customer order data from the plurality of 
 customers at the plurality of independent establishments;
in response to the at least one food or drink item being out of stock, determining, by the application, at least one substitute food or drink item recommendation based on analyzing the customer order data from the plurality of customers at the plurality of independent establishments;
2Atty. Docket No: 4447-00105Patent sending, by the application to the electronic device over the network, a message that comprises the at least one substitute food or drink item recommendation;
receiving, via input to the electronic device, a selection of at least one substitute food or drink item corresponding to the at least one substitute food or drink item recommendation;
sending, by the electronic device over the network, a selection message to the server, wherein the selection message comprises the selection of the at least one substitute food or drink item.
Bundy discloses:
receiving, by an application stored on a non-transitory memory of the server and executable by a processor of the server, customer order data[ ] (see col. 3, ll. 1-9, disclosing “submit an order for one or more items to the merchant”);
analyzing, by the application, the customer order [ ] (see col. 4, disclosing “relationships between items may be based on historical ordering or viewing activity within the merchant’s commerce portal”);
in response to the at least one [food or drink] item being out of stock (see col. 3, ll. 20-25, disclosing “an exception may include but is not limited to a delay in the availability of an item or an outright cancellation of an item”), determining, by the application, at least one substitute [food or drink] item recommendation based on analyzing the customer order data from the plurality of customers (see col. 4, disclosing “relationships between items may be based on historical ordering or viewing activity within the merchant’s commerce portal”);
2Atty. Docket No: 4447-00105Patent sending, by the application to the electronic device over the network, a message that comprises the at least one substitute [food or drink] item recommendation (see col. 3, disclosing “the order status message includes a recommendation of one or more substitute items that may interest the customer that submitted the order”);
receiving, via input to the electronic device, a selection of at least one substitute [ ] item corresponding to the at least one substitute [ ] recommendation (see col. 8, disclosing “determining that the customer has selected for acquisition, a substitute item specified by the order status message”) ;
sending, by the electronic device over the network, a selection message to the server, wherein the selection message comprises the selection of the at least one substitute food or drink item (see col. 8, disclosing “initiating fulfillment of the selected substitute item”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included a method of providing a substitute item for an item that is out-of-stock, as disclosed by Bundy, in order to alleviate the out-of-stock condition and to attempt to fulfill the customer’s needs.  Providing such a feature would improve any ordering system in the same manner and yield predictable results.  
Thukral and Bundy fails to disclose:
analyzing, by the application, customer orders at the plurality of independent establishments.
Martucci discloses:
analyzing, by the application, customer orders at the plurality of independent establishments (see ¶ 0077, disclosing viewing “historical orders in a global database”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included a method analyzing, by the application, customer orders at the plurality of independent establishments, as disclosed by Martucci, in order to select substitute item based on the experience of other patrons in other restaurants within the same chain, city, or globally.  See Martucci, ¶ 0089.  Providing such a feature would improve any ordering system that provides recommendations in the same manner and yield predictable results.  

In regard to claim 22, Thukral and Bundy fails to disclose:
receiving, by an application customer order data from a plurality of customers at the establishment;
updating, by the application, inventory information associated with the plurality of food and drink items at the establishment based on the customer order data;
determining, by the application, at least one food or drink item recommendation based on the updated inventory information; and
sending, by the application to the electronic device over the network, a message that comprises the at least one food or drink item recommendation.
Martucci discloses:
receiving, by an application customer order data from a plurality of customers at the establishment (see ¶ 0046, disclosing “[t]he order is processed”);
updating, by the application, inventory information associated with the plurality of food and drink items at the establishment based on the customer order data -from the plurality of customers at the establishment, wherein the at least one substitute food or drink item recommendation is determined further based on the updated inventory information (see ¶ 0044, disclosing “the inventory of wines available in restaurant’s 102 wine cellar is adjusted serially and continuously on a real time basis as wines are ordered . . .”; see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include a recommendation process as set forth by Martucci, to allow the customer to easily and quickly order a substitute when their first choice is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 23, Martucci further discloses the method of claim 22, wherein the at least one food or drink item recommendation is displayed on the electronic device to the customer (see ¶ 0041).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include displaying the food or drink item recommendation on the electronic device to the customer as disclosed by Martucci, to allow the customer to easily and quickly view and order a substitute when an ordered item is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 24, Martucci further discloses the method of claim 23, wherein the electronic device comprises a dynamic display, and wherein the at least or drink item recommendation is displayed on the dynamic display (see Fig. 4, disclosing “their list will be updated live”; ¶ 0049).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include a dynamic display, as disclosed by Martucci, to allow the customer to easily and quickly view and order a substitute that is verified as being in stock when an ordered item is unavailable.  Such a feature would improve any ordering system in the same manner.


In regard to claim 26, as best understood, Martucci discloses the method of claim 22, further comprising:
receiving, via input to the electronic device, a selection of another food or drink item of the plurality of food or drink items (see ¶ 0040, disclosing “selection process”); and 
sending, by the electronic device over the network, a second menu selection message to the server, wherein the second menu selection message comprises the selection of the other food or drink item, and wherein the at least one food or drink item recommendation comprises a recommended item in addition to the other food or drink item (see ¶ 00041).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified the location-based ordering system of Thukral (as modified by Bundy) to include a recommendation process as disclosed by Martucci, to allow the customer to easily and quickly order a substitute when their preferred item is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 28, Martucci further discloses the method of claim 27, further comprising providing, by the application, a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level associated with each of the one or more of the plurality of independent establishments (see ¶ 0077, disclosing “the patron or guest to view historical orders, as identified in a function block 1828.  This will allow the patron or guest to view the historical orders at that restaurant, at restaurants in a particular chain, at restaurants anywhere in the world, etc.  This is a feature that can be restricted by the particular client (restaurant owner) operating the overall system.”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral as modified by Bundy to include a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level, as disclosed by Martucci, in the event that “the restaurant owner desires not to extend the personal experience beyond their chain of restaurants.”  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to restrict the sharing of customer data, and would provide the same advantage in any ordering system that shares information among multiple independent establishments.

In regard to claim 29, Martucci further discloses the method of claim 22, further comprising creating, by the application, a customer profile for any customer of the plurality of customers that does not choose to create a customer profile (see ¶ 0081, disclosing “unregistered patron or guest”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral as modified by Bundy to include creating, by the application, a customer profile for any customer of the plurality of customers that does not choose to create a customer profile, as disclosed by Martucci, in order to track a customer’s order history.  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to view historical orders and provide recommendations based order histories.

In regard to claim 30, Thukral further discloses: 
 wherein the identifying information comprises billing information (see ¶¶ 0039-0040, disclosing “payment options”).	However, Thukral fails to disclose: wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer.
Martucci further discloses the method of claim 29, wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer (see ¶ 0080-0081, disclosing “customer profile.”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer, as disclosed by Martucci, in order to track a customer’s order history.  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to view historical orders and allow customers to receive recommendations based on their order history.

In regard to claim 31, Martucci further discloses the method of claim 21, further comprising:
determining, by the application, a recommendation for the establishment based on analyzing the data from the plurality of independent establishments, wherein the recommendation comprises a recommendation to order a food or drink item (see ¶ 0087); and 
sending, by the application to the electronic device, the recommendation, wherein the recommendation triggers submission of a purchase order for the food or drink item (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include a recommendation process as set forth by Martucci, to allow the customer to easily and quickly order a substitute when their first choice is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 32, Martucci further discloses the method of claim 31, further comprising analyzing, by the application, event data, wherein the recommendation is determined based also on the analysis of the event data (see ¶ 0043, disclosing “”selected wine on hold”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include analyzing, by the application, event data, wherein the recommendation is determined based also on the analysis of the event data, in order to plan inventory for special events.  See Martucci, ¶ 0043.  Such a feature would allow the recommendation to take into account inventory that is on hold for an event.  

In regard to claim 33, Martucci further  discloses the method of claim 32, wherein submission of the purchase order for the food or drink item is triggered at a time to ensure that a particular quantity of the food or drink item is in stock for an upcoming event (see ¶ 0043, disclosing “”selected wine on hold”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include wherein submission of the purchase order for the food or drink item is triggered at a time to ensure that a particular quantity of the food or drink item is in stock for an upcoming event, as disclosed by Martucci, in order to plan inventory for special events.  Such a feature would improve any ordering system in the same manner.

In regard to claim 34, Martucci discloses the method of claim 33, further comprising: 
prior to the upcoming event, receiving, by the application, an order request that comprises a request for an out of stock food or drink item  (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”); and
 in response to receiving the order request, providing, by the application, a substitute choice to a customer via an electronic display, wherein the substitute choice comprises one or more food or drink items other than the food or drink item  (see ¶ 0041, disclosing “if the wine is unavailable . . . an alternative selection may be displayed to the patron at step 220”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include a substitution process as disclosed by Martucci, to allow the customer to easily and quickly order a substitute when their first choice is unavailable.  Such a feature would improve any ordering system in the same manner.

In regard to claim 35, Martucci further discloses the method of claim 31, wherein the data comprises customer order history data (see ¶ 0077, disclosing “order history”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include wherein the data comprises customer order history data, as disclosed by Martucci, to provide a user with useful information to help them make a selection.  See Martucci, ¶ 0089.  Such a feature would improve any ordering system in the same manner.

In regard to claim 36, Martucci discloses the method of claim 31, wherein the plurality of independent establishments are within a predefined proximity of each other (see ¶ 0089, disclosing “other patrons of restaurants in a particular city”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include wherein the plurality of independent establishments are within a predefined proximity of each other, as disclosed by Martucci, so that a customer can “gain some information of other patrons of restaurants in a particular city. . . that might be useful to a particular patron.”  Martucci, ¶ 0089.

In regard to claim 37, Martucci discloses the method of claim 31, further comprising providing, by the application, a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level associated with each of the one or more of the plurality of independent establishments (see ¶ 0089, disclosing “different levels of experience”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include a filtered set of the analyzed data to one or more of the plurality of independent establishments based on a subscription level, as disclosed by Martucci, in the event that “the restaurant owner desires not to extend the personal experience beyond their chain of restaurants.”  See Martucci, ¶ 0077.  Such a feature would allow the restaurant owner to restrict the sharing of customer data, and would improve any ordering system in the same manner.

In regard to claim 38, Martucci discloses the method of claim 31, further comprising creating, by the application, a customer profile for any customer of the plurality of customers that does not choose to create a customer profile, wherein the created customer profile comprises customer order data for the customer and identifying information of the customer (see ¶ 0080, disclosing “profile information of the a patron”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified the location-based ordering system of Thukral to include wherein the created customer profile comprises the customer order data for the customer and identifying information of the customer, as disclosed by Martucci, in order to track a customer’s order history”  See Martucci, ¶ 0089.  Such a feature would allow the restaurant owner to view historical orders and receive recommendations based on their order history.

In regard to claim 39, Thukral further discloses the method of claim 38, wherein the identifying information comprises billing information (see Thukral, ¶¶ 0039-0040, disclosing “payment option”).

Response to Arguments
Claim Rejections - 35 USC § 102/103
The Examiner has relied upon new portions of a new reference, Bundy, to address the newly recited limitations.   Consequently, Applicant’s Remarks in view of these limitations are moot in view of these new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qaim-Maqami, US 2014/0278736 A1 (Utilizing shared customer data).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare

10/17/2022

/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Non-Final Office Action, mailed 04/04/2022, p. 2, under heading “Prosecution Status”.